Citation Nr: 0031392	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-10 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to the assignment of an initial rating in 
excess of 30 percent disabling for hepatitis, from September 
1, 1997.

2.  Entitlement to service connection for a nervous disorder, 
claimed as secondary to service-connected hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1982 to August 
1997.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for hepatitis and a noncompensable (zero percent) 
evaluation was assigned for this disability, effective 
September 1, 1997.  In October 1998, the Cleveland RO granted 
an increased evaluation of 30 percent for hepatitis, 
effective September 1, 1997.  The veteran and her 
representative have indicated continued disagreement with the 
initial evaluation assigned for this disability.  This appeal 
also arises from a March 1999 decision of the Cleveland RO in 
which service connection was denied for a nervous condition, 
claimed as secondary to service-connected hepatitis.  During 
the pendency of the veteran's claims, she relocated to 
California, and the Oakland RO has jurisdiction over the 
instant appeals.  

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the decision of the Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court held that where the issue 
involves an appeal which has been developed from the initial 
rating assigned following a grant of service connection, it 
must be considered whether separate, or "staged" ratings may 
be assigned for separate periods of time.  The Court 
specifically found that framing the issue as "entitlement to 
an increased rating" did not sufficiently inform the veteran 
that the issue actually involved any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating. Id.  
The appellant's pleadings indicate that she is aware that her 
appeal involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issue on appeal to properly 
reflect her disagreement with the initial disability 
evaluation assigned to her service-connected knee 
disabilities. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record indicates that in a VA Form 9, dated July 1998, 
the veteran indicated a desire for a hearing before the Board 
in conjunction with the claim for a higher initial evaluation 
for service-connected hepatitis.  Thereafter, a hearing 
before the Board was scheduled for September 2000.  
Notification of the hearing was sent to the veteran's latest 
address of record and the record does not indicate that the 
notification was returned as undeliverable.  The veteran 
failed to report for that hearing, and the reasons therefor 
are not indicated in the record.  In light thereof, the Board 
has construed the veteran's failure to appear for the 
scheduled hearing as a withdrawal of her hearing request, in 
accordance with 38 C.F.R. § 20.704(d) (2000).  


REMAND

Having reviewed the record, the Board has determined that the 
claims on appeal must be returned to the RO in order to 
conduct further evidentiary development and to ensure 
compliance with due process considerations.  

Initially, the Board notes that the claim for service 
connection for a nervous disorder, as secondary to service-
connected hepatitis, was denied by the RO on the basis that 
the claim was not well grounded.  During the pendency of this 
appeal, portions of Title 38 of the United States Code have 
been amended.  Specifically, 38 U.S.C.A. § 5103, which 
concerns VA's duty to assist a claimant with the development 
of facts pertinent to his claim, has been substantially 
revised.  The revised statutes contain no "well-grounded 
claim" requirement and instead provide that VA must assist 
in the development of claims unless "no reasonable 
possibility" exists that such assistance would aid in 
substantiating the claim.  VA must make "reasonable 
efforts" to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____(2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7).  


The Board finds that these revisions are applicable to the 
instant claim as they are more favorable than the prior 
statutory provisions.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
On remand, the RO will have the opportunity to readjudicate 
the veteran's service connection claim in light of the 
statutory amendments.  

The revised statutory provisions also indicate that VA's duty 
to assist includes the duty to obtain medical examinations 
and opinions when necessary for making a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on a claim if there is evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active military service and the record does not 
contain sufficient medical evidence for a decision to be made 
on the claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).  In applying this new 
regulation to the instant appeal, the Board has concluded 
that it is necessary to obtain a psychiatric examination and 
a medical opinion with regard to the claim for service 
connection for a nervous disorder, which the veteran has 
claimed as secondary to service-connected hepatitis.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2000), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service-connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2000).  

As noted in the Introduction, service connection has been 
granted for hepatitis.  Under the schedular criteria found in 
Diagnostic Code 7345, which pertains to evaluation of 
infectious hepatitis, ratings are based on symptomatology 
such as fatigue and anxiety (30 percent rating), and 
disabling recurrent episodes of fatigue and mental depression 
(60 percent rating).  38 C.F.R. § 4.114, Diagnostic Code 7345 
(2000).  The RO considered the veteran's symptoms of anxiety 
and fatigue in assigning the current rating of 30 percent 
disabling for hepatitis.  However, the veteran and her 
representative have argued that she has a separate 
psychiatric disability for which service connection is 
warranted.  

In light thereof, the Board is of the opinion that further 
development is warranted in order to determine whether the 
veteran's current psychiatric symptomatology is a 
manifestation of her service-connected hepatitis disability 
and the treatment she has undergone therefor, or whether the 
psychiatric symptomatology is a separate organic disorder for 
which service connection is warranted.  The evidence of 
record reflects that on VA examination in November 1997, 
there were no abnormalities with regard to the veteran's 
emotional reaction and no psychiatric disorder was reported 
or diagnosed.  In April 1998, S. F., M.D., noted that the 
veteran was about to begin a trial of Interferon with 
Ribavirin as treatment for chronic hepatitis C, and there was 
concern about the risk that she would develop depression as a 
result of the use of Interferon.  Dr. F. indicated that the 
veteran's current condition was consistent with adjustment 
disorder with mixed anxiety and depressed mood, and the full 
criteria for diagnosis of major depressive disorder were not 
currently met.  Dr. F. suggested prophylactic treatment with 
Prozac, prior to the start of the Interferon trial for 
hepatitis.  In June 1998, J. D., M.D., indicated an 
assessment of chronic hepatitis C, with minimal liver damage 
and associated mild fatigue and anxiety.  Dr. D. noted that 
the veteran was being followed by Dr. F. for treatment of 
anxiety due to hepatitis C.  

Thus, the record is unclear as to whether the veteran has a 
separate psychiatric disorder for which service connection is 
warranted (i.e., a psychiatric disorder in addition to or 
apart from the psychiatric manifestations associated with 
service-connected hepatitis).  In light of the veteran's 
assertion that service connection is warranted for a separate 
psychiatric disorder and the newly enacted provisions of the 
Veterans' Claims Assistance Act, the Board is of the opinion 
that further development of the record is warranted.  On 
remand, the veteran will be afforded a psychiatric 
examination in order to determine the nature and etiology of 
any psychiatric disorder which is currently manifested, and 
an opinion will be sought as to whether the current 
psychiatric symptomatology should be characterized as a 
manifestation of service-connected hepatitis C or as a 
separate psychiatric disorder.  

The Board notes that the claim for an initial rating in 
excess of 30 percent disabling for hepatitis is also on 
appeal.  As noted, ratings for hepatitis include 
consideration of psychiatric symptomatology.  Thus, a 
decision regarding the claim for a higher initial evaluation 
for hepatitis will be held in abeyance until such time as the 
psychiatric examination and other development specified 
herein has been completed.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should schedule the veteran 
for a psychiatric examination by a 
physician for the purpose of determining 
the nature and etiology of any 
psychiatric symptomatology which is 
currently manifested.  All special tests 
and studies should be conducted as 
indicated, and all objective findings 
should be noted in detail.  A complete, 
multi-axial diagnosis must be provided in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. (DSM-
IV).  

The examiner should describe all 
psychiatric symptomatology with 
identification of the severity and 
etiology thereof.  In particular, the 
examiner should indicate whether the 
veteran has an organic psychiatric 
disorder apart from or in addition to the 
symptomatology associated with the 
service-connected hepatitis C, or whether 
her current psychiatric symptoms are a 
manifestation of chronic hepatitis C.  If 
the examiner determines that the veteran 
has an organic psychiatric disorder which 
is separate from hepatitis C, the 
examiner should provide an opinion as to 
whether this separate psychiatric 
disorder is proximately due to or the 
result of hepatitis C and the veteran's 
treatment therefor.  

The claims folder and a copy of this 
remand should be provided to the 
examiner.  Complete rationales and bases 
should be indicated for any opinions 
given or conclusions reached.  If any of 
the requested findings or opinions cannot 
be provided, the reasons therefor should 
be expressly indicated in the examination 
report.  

2.  If the RO finds that an additional 
examination is needed in order to further 
evaluate the veteran's service-connected 
hepatitis C, then such an examination 
should be scheduled.  

3.  In connection with the above-cited 
development, the RO is advised to comply 
with notification requirements regarding 
the duty to report and the failure to 
report for examination.  Specifically, 
the veteran should be notified of the 
provisions of 38 C.F.R. § 3.655 with 
respect to examination reporting 
requirements for original claims and for 
claims involving increased compensation.  
VA has a duty to fully inform the veteran 
of the consequences of the failure to 
undergo the scheduled examination.  
Notification of this regulation is hereby 
given.  

4.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If any examination report does 
not contain all of the requested findings 
and/or opinions, it should be returned 
for completion.  

5.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim, to include 
consideration of the potential for staged 
ratings.  This review should be conducted 
in light of the provisions of the 
Veterans' Claims Assistance Act of 2000, 
and compliance with all notice provisions 
specified therein should be ensured.  If 
the decision remains adverse, the RO 
should provide the appellant and her 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.   

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 9 -


